DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Jan 17, 2020, and Drawings filed on Jan 17, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 11 and 20 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
The term performance metrics is not specifically defined and is therefore subject to the broadest interpretation reasonable. In the specification applicant states that: The performance metrics may be correlated with the user journeys so as to allow operators to quickly and readily identify when a performance issue arises as well as where in the user journeys it occurs. 
The measurement of how long it takes for the user to complete a task based on journey database clearly and specifically teaches performance metric information. It directly reflects the performance of the application. By showing how long it takes for the user to complete the task especially overtime, it reflects the performance of the application, the interface layout, the load time, etc. So if it takes a user a long time to complete a task, it shows that there is poor performance for the application and something might be wrong with the application. So, a measure of user time to perform a task is one of best way to measure performance metrics of an application. Applicant in the specification also states that: performance metrics associated to the edge (e.g., duration for end user to navigate from one node to another, “normal” or “slow” performance user experienced, etc.); This is also almost exactly the same teaching as the prior art. Applicant’s argument is therefore unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 7, 8, 11, 12, 13, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beringer et al., Pub. No.: 2019/0294718A1. 
With regard to claim 1:
Beringer discloses A method, comprising: receiving, by a process, user journey information associated with an application (paragraph 419: “Thus, users, or other entities, may interact with disparate computing systems as part of an ongoing process, or journey. Being able to analyze events describing these interactions, and stitching them together to generate a digestible representation of each user's journey may be beneficial to understand these interactions. For example, stitching (e.g., aggregating) events together can provide insights into specific paths typically taken by users to complete a journey. As an example, a journey may be related to processing of an application, and aggregating events may inform all the interactions (e.g., different paths) that different users have prior to their respective applications being complete. These insights may help improve future computer interactions, for example to reduce user frictions via an understanding of typical journeys.”) and a plurality of application end users (paragraph 432: “FIG. 18 illustrates summary information associated with example user journey 1802. As illustrated, steps 1806A-F are graphically connected via respective visual links 1803 between the steps. These links indicate transitions between steps, for example the visual link 1803 indicates users' transitioning from step 1806A to step 1806C. Based on monitoring events for occurrences of the steps 1806A-F, user interface 1800 presents indications of a total number of users 1810 who have initiated user journey 1802, indications of a quantity of users associated with each step (e.g., visual element 1808 may represent a quantity of users, with the element 1808 optionally sized according to a number of users associated with the visual element 1808 as compared to the total number of users 1810), and so on. Additional summary information includes average times associated with each step (e.g., transition between step 1806A and step 1806B is illustrated as taking 44 minutes). In this way, a reviewing user can utilize the user interface 1800 to view information otherwise buried inside complex machine data and events, via an easy to digest user interface 1800..”), the user journey information indicative of navigation paths of the application end users among a plurality of nodes configured to perform at least a part of the application (paragraph 421: “In some cases, the path of a particular user across one or more steps of a user journey, or the user journey of a particular user or entity can be referred to as a journey instance. In some embodiments, a journey instance can include a path through each of the steps of a user journey, and in certain embodiments, the journey instance includes a path through a subset of the steps of a user journey. Further, in certain cases, a user journey, such as a broadly defined grouping of touchpoints, steps, or events, a particular sequence of steps or touchpoints, or a grouping of multiple particular user's journeys may also be referred to as a journey model.”); receiving, by the process, performance metric information indicative of performance of the plurality of nodes configured to perform at least the part of the application (paragraph 436: “The user interface 1800 further illustrates representations of users who are transitioning between steps. For example, visual element 1808 (e.g., the visual element can be a circle, square, an arbitrary shape or polygon, and so on) can represent a particular number of users who have completed a step and are traversing to a subsequent step. Optionally, the user interface 1800 can illustrate movement of the visual elements between steps. For example, an animation of the visual elements transitioning between steps 1806A-F can be presented. Optionally, a speed associated with the movement can be based on a measure of central tendency of an amount of time a transition takes. As will be described below, the data intake and query system 108 can monitor occurrences of steps, and determine statistical information associated with the monitoring. In this way, the system 108 can determine that, for example, transitioning from step 1806A to step 1806C takes 44 minutes (e.g., a measure of central tendency of transitions can be determined to take 44 minutes).”); correlating, by the process, the user journey information with the performance metric information based on one or more query criteria (paragraph 399: “The virtual machine monitoring application also provides a user interface that enables a user to select a specific time range and then view heterogeneous data comprising events, log data, and associated performance metrics for the selected time range. For example, the screen illustrated in FIG. 17D displays a listing of recent "tasks and events" and a listing of recent "log entries" for a selected time range above a performance-metric graph for "average CPU core utilization" for the selected time range. Note that a user is able to operate pull-down menus 1742 to selectively display different performance metric graphs for the selected time range. This enables the user to correlate trends in the performance-metric graph with corresponding event and log data to quickly determine the root cause of a performance problem.”); and storing, by the process, the correlated user journey information and performance metric information in an application end user journey database (paragraph 204: “blocks 514 and 516, an indexer can optionally generate a keyword index to facilitate fast keyword searching for events. To build a keyword index, at block 514, the indexer identifies a set of keywords in each event. At block 516, the indexer includes the identified keywords in an index, which associates each stored keyword with reference pointers to events containing that keyword (or to locations within events where that keyword is located, other location identifiers, etc.). When an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword. In some embodiments, the keyword index may include entries for field name-value pairs found in events, where a field name-value pair can include a pair of keywords connected by a symbol, such as an equals sign or colon. This way, events containing these field name-value pairs can be quickly located. In some embodiments, fields can automatically be generated for some or all of the field names of the field name-value pairs at the time of indexing. For example, if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2". ”) indexed by the one or more query criteria (paragraph 206 and 208: “At block 518, the indexer stores the events with an associated timestamp in a data store 208. Timestamps enable a user to search for events based on a time range. In some embodiments, the stored events are organized into "buckets," where each bucket stores events associated with a specific time range based on the timestamps associated with each event. This improves time-based searching, as well as allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk. In some embodiments, each bucket may be associated with an identifier, a time range, and a size constraint. 
[0207] Each indexer 206 may be responsible for storing and searching a subset of the events contained in a corresponding data store 208. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel. For example, using map-reduce techniques, each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize the data retrieval process by searching buckets corresponding to time ranges that are relevant to a query. 
”). 

With regard to claims 2 and 12:
Beringer discloses The method as in claim 1, further comprising: receiving, by the process, a request for application end user journey information, the request including at least one criterion of the one or more query criteria (paragraph 473 and 474: “As the data intake and query system 108 relates events (e.g., executes search queries corresponding to the steps 2802-2810, and relate the returned events), the system 108 can identify occurrences of the steps 2802-2810 that are associated with a same entity (e.g., user). For example, the system 108 can identify events that satisfy the queries associated with the steps 2802-2810. As described above with respect to at least FIG. 5, each event can include a timestamp. The data intake and query system 108 can therefore determine an order associated with each step, based on a respective timestamp of an event satisfying queries corresponding to the step. Optionally, a user may specify a particular order of one or more steps, such as an initial step and a final step. For example, particular entities may traverse through a portion of the user journey, or initiate at a different step than expected. Based on information indicating an initial step and a final step, the data intake and query system 108 can therefore identify that these particular entities have not completed the user journey, or have avoided one or more initial steps.”)  and aggregating, by the process and in response to receiving the request, a plurality of entries in the application end user journey database using the at least one criterion as an index (paragraph 475 and 476: “Panel 2820 illustrates the steps 2802-2810 presented with links specifying paths traversed by users. For example, as the data intake and query system 108 relates events returned as a result of application of queries corresponding to the steps, the system 108 can determine connections between the steps 2802-2810. These connections can therefore indicate a determined order associated with the steps 2802-2810. For example, FIG. 28 illustrates each step along with a directed link connecting to another step. In this way, the user journey can represent a directed graph, such that differing paths can be traversed from the initial step 2802 to the final step 2810. To determine the order associated with each path, the data intake and query system 108 can stitch together events associated with respective users that satisfy search queries corresponding to the steps 2802-2810. Based on analyzing timestamps associated with each user's stitched together events, the data intake and query system 108 can determine an order of the steps 2802-2810 for the user. As an example of stitching together events, the data intake and query system 108 can identify a first event satisfying search queries corresponding to step B 2804. Based on analysis of the first event, the data intake and query system 108 can identify an entity (e.g., user) specified in the first event (e.g., a value of a field associated with user identification can be obtained). Similarly, the data intake and query system 108 can identify additional events that satisfy search queries corresponding to step C 2806. The data intake and query system 108 can then stitch the first event together with one of the additional events that specifies the same entity, for example based on a stitching scheme. 
”). 

With regard to claims 3 and 13:
Beringer discloses The method as in claim 2, wherein the request for application end user journey information further includes a parameter selected from a group consisting of: a parameter for user journey information of all of the plurality of application end users, a parameter for user journey information of a particular application end user of the plurality of application end users, a parameter for performance metric information of all of the plurality of nodes, and a parameter for performance metric information of a particular node of the plurality of nodes (paragraph 473: “As the data intake and query system 108 relates events (e.g., executes search queries corresponding to the steps 2802-2810, and relate the returned events), the system 108 can identify occurrences of the steps 2802-2810 that are associated with a same entity (e.g., user). For example, the system 108 can identify events that satisfy the queries associated with the steps 2802-2810. As described above with respect to at least FIG. 5, each event can include a timestamp. The data intake and query system 108 can therefore determine an order associated with each step, based on a respective timestamp of an event satisfying queries corresponding to the step.”). 

With regard to claim 4:
Beringer discloses The method as in claim 1, wherein the application is one of either a web application or a mobile application (paragraph 137: “In some embodiments, each client device 102 may host or execute one or more client applications 110 that are capable of interacting with one or more host devices 106 via one or more networks 104. For instance, a client application 110 may be or comprise a web browser that a user may use to navigate to one or more websites or other resources provided by one or more host devices 106. As another example, a client application 110 may comprise a mobile application or "app." For example, an operator of a network-based service hosted by one or more host devices 106 may make available one or more mobile apps that enable users of client devices 102 to access various resources of the network-based service. As yet another example, client applications 110 may include background processes that perform various operations without direct interaction from a user. A client application 110 may include a "plug-in" or "extension" to another application, such as a web browser plug-in or extension.”). 



With regard to claims 7 and 16:
Beringer discloses The method as in claim 1, wherein the application is a web application, and wherein the performance metric information indicative of performance of the web application and is selected from a group consisting of: a status of a page experience for a particular node of the plurality nodes, an end user response time for the particular node, and an error rate for the particular node (paragraph 436: “The user interface 1800 further illustrates representations of users who are transitioning between steps. For example, visual element 1808 (e.g., the visual element can be a circle, square, an arbitrary shape or polygon, and so on) can represent a particular number of users who have completed a step and are traversing to a subsequent step. Optionally, the user interface 1800 can illustrate movement of the visual elements between steps. For example, an animation of the visual elements transitioning between steps 1806A-F can be presented. Optionally, a speed associated with the movement can be based on a measure of central tendency of an amount of time a transition takes. As will be described below, the data intake and query system 108 can monitor occurrences of steps, and determine statistical information associated with the monitoring. In this way, the system 108 can determine that, for example, transitioning from step 1806A to step 1806C takes 44 minutes (e.g., a measure of central tendency of transitions can be determined to take 44 minutes).”). 

With regard to claims 8 and 17:
Beringer discloses The method as in claim 1, wherein the application is a mobile application, and wherein the performance metric information is indicative of performance of the mobile application and is selected from a group consisting of: a status of a network request for a particular node of the plurality nodes, an end user response time for the particular node, a crash rate for the particular node, an application not responding (ANR) rate for the particular node, and an error rate for the particular node (paragraph 436: “The user interface 1800 further illustrates representations of users who are transitioning between steps. For example, visual element 1808 (e.g., the visual element can be a circle, square, an arbitrary shape or polygon, and so on) can represent a particular number of users who have completed a step and are traversing to a subsequent step. Optionally, the user interface 1800 can illustrate movement of the visual elements between steps. For example, an animation of the visual elements transitioning between steps 1806A-F can be presented. Optionally, a speed associated with the movement can be based on a measure of central tendency of an amount of time a transition takes. As will be described below, the data intake and query system 108 can monitor occurrences of steps, and determine statistical information associated with the monitoring. In this way, the system 108 can determine that, for example, transitioning from step 1806A to step 1806C takes 44 minutes (e.g., a measure of central tendency of transitions can be determined to take 44 minutes).”). 

Claim 11 is rejected for the same reason as claim 1. 

Claim 20 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beringer, in view of Error et al., Pub. No.: 2004/0059746A1. 

With regard to claim 5 and 14:
Beringer does not discloses The method as in claim 1, wherein the user journey information is further indicative of information selected from a group consisting of: a total number of the application end users that that have visited the plurality of nodes, a percentage of application end users that have visited each node in the plurality of nodes, and a median duration of how long the application end users visited a particular node of the plurality of nodes.
However Error discloses the aspect wherein the user journey information is further indicative of information selected from a group consisting of: a total number of the application end users that that have visited the plurality of nodes, a percentage of application end users that have visited each node in the plurality of nodes, and a median duration of how long the application end users visited a particular node of the plurality of nodes. (paragraph 140: “Report 1400 indicates how many users continued to the next checkpoint in target path 1007, regardless of whether the user visited other, tangential pages before continuing. Users that did not continue are denoted as "lost." Checkpoint analysis 1402 indicates, for example, that of those users that visited the homepage, 52% continued to the Add Product to Cart page and 48% were lost. Of those that visited the Add Product to Cart page, 42% continued to the Buy Process--Shipping Information and 58% were lost. Similar information is displayed for the remaining checkpoints in target path 1007. Cumulative percentages are shown for each checkpoint as well; these indicate the percentage of users reaching that checkpoint, based on the total number of users that visited the homepage at the beginning of target path 1007. The actual number of users that reached each checkpoint is also shown, adjacent to the percentage. The report also includes statistics for total conversion (the number of users that visited all of the checkpoint nodes in the target path) and total fall-out (the number of users that visited the homepage but did not complete the target path) in terms of numbers and percentages.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Error to Beringer so the system can accurately track user activity and correlation between performance metric and user activity to better understand the needs and problems of the user to help improve the service. The system can track performance by determining the percentage of visit per node to accurate determine the nodes with issues that need to be resolved.


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beringer, in view of Laptev et al., Pub. No.: 2017/0068899A1. 
With regard to claim 6 and 15:
Beringer does not disclose the method as in claim 1, wherein the plurality of nodes comprises a node that is one of either a particular webpage of a web application or a landing page of a mobile application. 
However Laptev wherein the plurality of nodes comprises a node that is one of either a particular webpage of a web application or a landing page of a mobile application (paragraph 53: “FIG. 5B illustrates the example system 500 generating the time-variant variable-order Markov model 535. The prediction component 520 may utilize in window aggregation 530 to output a webpage location of the user, based upon the webpage navigation 511, for one or more time points (e.g., the first time point 518, the second time point 520, the third time point 522, etc., as illustrated in FIG. 5A) and a second webpage location of the second user, based upon the second webpage navigation 513, for one or more second time points (e.g., the fourth time point 523, the fifth time point 524, the sixth time point 526, etc., as illustrated in FIG. 5A). The prediction component 520 may perform one or more probability computations 532 to determine probabilities for a context tree 538 (e.g., a probably that a user visiting a first webpage, represented by a first node, may navigate to a second webpage represented by a second node, where the navigation is represented by a branch, comprising a substring operator, between the first node and the second node). The prediction component 520 may prune 534 (e.g., a parallel prune) one or more branches of the context tree 538 corresponding to one or more irrelevant nodes. The prediction component 520 may generate the time-variant variable-order Markov model 535 to comprise the context tree 538 (e.g., such as the context tree 538 having been pruned 534).”).It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Laptev to Beringer so the user’s journey are webpage visited by the user so the system can accurately track user web activity and correlation between performance metric and user activity to better understand the needs and problems of the user to help improve and serve the user better. 

	Claims 9 and 10 and 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beringer, in view of Kim, Pub.No.: 2021/0367870A1. 
With regard to claim 9 and 18:
Beringer does not disclose the aspect The method as in claim 1, wherein the application is a web application, and wherein the one or more query criteria are selected from a group consisting of: geolocation of a particular application end user device, a browser type of the particular application end user device, and browser version of the particular end user device. 
However Kim discloses the aspect wherein The method as in claim 1, wherein the application is a web application, and wherein the one or more query criteria are selected from a group consisting of: geolocation of a particular application end user device, a browser type of the particular application end user device, and browser version of the particular end user device (paragraph 271: “In order to generate a specific graph or specific table/list in response to an input from a user, the service module 530 may search or make an inquiry based on criteria variables such as a desired time or a desired environment (e.g., a specific web browser type or a specific user terminal type (whether it is a mobile or a PC)). The service module 530 may sort desired data based on a selected criteria variable and generate a proper type of visualization information.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kim to Beringer so the query are indexed based on browser type so the system can better understand the performance based on the browser data to be informed on how to improve performance. 

With regard to claims 10 and 19:
Beringer and Kim discloses The method as in claim 1, wherein the application is a mobile application (Beringer paragraph 137: “In some embodiments, each client device 102 may host or execute one or more client applications 110 that are capable of interacting with one or more host devices 106 via one or more networks 104. For instance, a client application 110 may be or comprise a web browser that a user may use to navigate to one or more websites or other resources provided by one or more host devices 106. As another example, a client application 110 may comprise a mobile application or "app." For example, an operator of a network-based service hosted by one or more host devices 106 may make available one or more mobile apps that enable users of client devices 102 to access various resources of the network-based service. As yet another example, client applications 110 may include background processes that perform various operations without direct interaction from a user. A client application 110 may include a "plug-in" or "extension" to another application, such as a web browser plug-in or extension.”) , and wherein the one or more query criteria are selected from a group consisting of: geolocation of a particular application end user device an application version of the particular application end user device, a device type of the particular end user device, a connection type of the particular end user device, and a carrier type of the particular end user device (Kim paragraph 271: “In order to generate a specific graph or specific table/list in response to an input from a user, the service module 530 may search or make an inquiry based on criteria variables such as a desired time or a desired environment (e.g., a specific web browser type or a specific user terminal type (whether it is a mobile or a PC)). The service module 530 may sort desired data based on a selected criteria variable and generate a proper type of visualization information.”).

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sussman, Patent Number: 10740793: Embodiments of the present invention provide methods, systems, apparatuses, and computer program products for predicting consumer behavior. In one embodiment a method is provided comprising automatically creating a link graph comprising nodes representing webpages, links representing hyperlinks, and weights for each link representing a number of times a hyperlink associated with the respective link redirected the a user devices from a webpage associated with a first node connected to the link to a webpage associated with a second node connected to the link; and determining based on the link graph a programmatically expected path for a particular user, wherein the programmatically expected path identifies, at least, two or more webpages that the particular user is programmatically expected to visit and specifying a programmatically expected order at which the particular user will visit the webpages.

Sharman, Pub. No.: US 20200274784A1: Systems and methods for analyzing digital user experience include performing inline monitoring of network access between one or more users each with an associated user device executing an agent application, the Internet, and one or more cloud applications and private applications accessible via lightweight connectors; based on user experience metrics collected by the inline monitoring and stored in a logging analysis system, obtaining user experience metrics for one or more users for a given time epoch and for a given application; determining a user experience score for the one or more users for the given time epoch and for the given application based on the obtained user experience metrics; and providing a graphical user interface displaying data related to various user experience scores for various users over various time epochs with various applications.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179